Citation Nr: 0707320	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation of spondylosis of 
the cervical spine at C4-C5, greater than 10 percent 
disabling, from March 4, 1999, to October 20, 2005.

2.  Entitlement to a subsequent evaluation of spondylosis of 
the cervical spine at C4-C5, greater than 20 percent 
disabling, since October 21, 2005.  

3.  Entitlement to an increased evaluation of degenerative 
changes of the lumbar spine, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation of chondromalacia 
of the left knee, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation of chondromalacia 
of the right knee, currently rated as 10 percent disabling.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from May 1986 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 the Regional Office (RO) 
decision that denied the veteran's claims for increased 
ratings for chondromalacia of the right knee and left knee, 
and degenerative changes of the lumbar spine.  This matter 
also arises from an appeal from a January 2001 RO decision 
that granted the veteran's claim for service connection for 
spondylosis of the cervical spine at C4-C5, and assigned a 10 
percent rating for that disability.   The veteran appeals to 
the Board for higher evaluations for the aforementioned 
disabilities.

In October 2000, the veteran provided sworn testimony at a 
hearing held in Montgomery, Alabama, before a local hearing 
officer.  In September 2003, he provided sworn testimony at a 
hearing held in Montgomery, Alabama, before the undersigned 
Acting Veterans Law Judge.  Transcripts of the hearings are 
of record.  

The Board remanded the case to the RO in August 2004 for 
further development.  Remand was accomplished via the Appeals 
Management Center (AMC), in Washington, DC.  While the case 
was on remand, the AMC issued a decision in December 2005 
increasing the veteran's evaluation for spondylosis of the 
cervical spine from 10 percent to 20 percent, effective 
October 21, 2005.  The case has been returned to the Board 
for continuation of appellate review.  

The most recent supplemental statement of the case was issued 
in December 2005.  Thereafter, the veteran supplied 
additional medical records pertaining primarily to his 
bilateral knee disability, with incidental clinical findings 
relating, generally, to the musculoskeletal system and 
neurologic status.  These medical records were accompanied by 
the veteran's waiver of initial RO consideration of this 
evidence.

In correspondence received in February 2006, the veteran 
requested service connection for hemorrhoids and tinnitus.  
These issues have not been developed for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.  

The decision that follows addresses the issues of the 
propriety of ratings assigned for disabilities of the lumbar 
spine and cervical spine.  By contrast, the issues of the 
propriety of ratings assigned for a disability involving the 
left knee and a disability involving the right knee are 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  From March 4, 1999 to October 20, 2005, spondylosis of 
the cervical spine at C4-5 was productive of manifestations 
consistent with moderate limitation of motion of the cervical 
spine, including limitation of flexion of the cervical spine 
to 30 degrees.  

2.  Since October 21, 2005, spondylosis of the cervical spine 
at C4-5 has not been productive of severe limitation of 
motion, including limitation of forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine; as well, spondylosis of the 
cervical spine at C4-5 does not result in severe 
intervertebral disc syndrome (IVDS), involving recurring 
attacks, with intermittent relief; nor, in any 12-month 
period, has IVDS been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks.  

3.  Degenerative changes of the lumbar spine are not 
productive of moderate limitation of motion, and specifically 
do not result in limitation of forward flexion to greater 
than 30 degrees but not greater than 60 degrees; or, to 
limitation of the combined range of motion of the lumbar 
spine to not greater than 120 degrees; as well, the lumbar 
spine disability does not produce muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position; nor does it result in muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; additionally, lumbar spine IVDS is not 
productive of moderate symptoms, manifested by recurring 
attacks; nor, in any 12-month period, has IVDS been 
productive of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks.  


CONCLUSIONS OF LAW

1.  Criteria for a rating of 20 percent for spondylosis of 
the cervical spine at C4-5, from March 4, 1999 to October 20, 
2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(effective prior to September 26, 2003); Diagnostic Codes 
5003, 5010, 5237, 5242, 5243 (effective since September 26, 
2003).

2.  Criteria for a rating in excess of 20 percent for 
spondylosis of the cervical spine at C4-5, since October 21, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(effective prior to September 26, 2003); Diagnostic Codes 
5003, 5010, 5237, 5242, 5243 (effective since September 26, 
2003).

3.  Criteria for a rating in excess of 10 percent for 
degenerative changes of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295 (effective prior to 
September 26, 2003); Diagnostic Codes 5003, 5010, 5237, 5242, 
5243 (effective since September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in August 2004, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denials of these claims were variously in 
April 2000 and January 2001, the claimant was thereafter 
provided examinations and the claims were readjudicated after 
appropriate notice was furnished the claimant.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the claimant, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here with respect to the lumbar spine disorder, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

By contrast, since the veteran takes issue with the initial 
rating assigned when service connection was granted for a 
cervical spine disorder, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, at 
125-26.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was rated as 
follows under 38 C.F.R. § 4.71a, Diagnostic Code 5290:

A 30 percent rating was warranted for severe limitation of 
motion of the cervical spine.  A 20 percent rating was 
warranted for moderate limitation of motion.  A 10 percent 
rating was warranted for slight limitation of motion.  

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.


Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.


In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 and § 4.59.  


Analysis

The Board has considered the entire evidence of record, 
including the following:

Service medical records; report of a VA examination in March 
2000, transcript of a hearing in October 2000 at the RO 
before a local hearing officer;

Reports, dated in March 2002, from Timothy A. Holt, M.D., 
James T. Jakes, M.D., Montgomery Spine Center, and Montgomery 
Open MRI; reports, dated from September 2002 to December 
2002, from Jackson Hospital and Clinic and from John E. 
Hackman, M.D.;

VA outpatient reports, dated from June 2000 to August 2004;

Transcript of a hearing in September 2003 at the RO before 
the undersigned Acting VLJ;

Statement from the veteran's spouse, dated in August 2004;

Reports from Neurosurgery Associates of Central Alabama, 
dated in October 2004, to include F. Donovan Kendrick, M.D., 
and Jeffry G. Pirofsky, D.O.;

Reports from Medical Care Associates, dated from August 2001 
to November 2005, to include Marilyn J.E. Hepperle, M.D., 
Mary Barrow, M.D., Prattville Imaging Center, and Carmichael 
Imaging;

Reports from J.D. Hogan, D.C., dated in February 2005; a 
report from John E. Hackman, M.D., dated in May 2005; 

Report of a VA examination in October 2005;

Reports from Surgical Specialists, dated from May 2006 to 
August 2006;

Multiple statements from the veteran in support of his 
claims.

The veteran asserts that he has episodic pain and numbness 
radiating from the neck down to the arms and hands.  He 
maintains that he experiences frequent low back muscle spasms 
and sometimes has radiation of pain and numbness from the low 
back down the legs.  He reports that he takes arthritis 
medication because of pain affecting the neck and low back.  

The veteran's spouse effectively corroborates his assertions 
about extensive pain affecting multiple joints, pointing out 
that he is always in pain, whether he is walking or sitting.  
Additionally, in support of his contentions about severe pain 
from service-connected disabilities, the veteran provided 
copies of prescriptions for Mobic 7.5 mg, one tablet per day, 
for arthritis; as well as Tramadol/Acetaminophen, 1 - 2 
tablets, 4 times per day, for acute pain.

Facet joint arthritis of the lumbar spine was noted on an MRI 
performed in military service in April 1992.  At a service 
department physical examination in August 1992, clinical 
inspection of the back showed tenderness of the paraspinal 
muscles of the lumbar region.  No cervical spine disorders 
were identified in service medical records, but a July 1990 
statement from Val J. Danilov, M.D., a treating physician, 
linked degenerative changes of the cervical spine to the 
veteran's experiences in military service.  The physician 
noted that the veteran had arthritis involving the cervical 
spine at C4-C5.  

A review of the evidence demonstrates that the veteran has 
arthritic changes involving the cervical spine and lumbar 
spine.  He relates that disorders of his neck and low back 
stem from multiple stresses upon joints, in military service, 
resulting from activities like running, jumping and crawling.  
As to the neck, in particular, he reports that he flew 
helicopters and experienced ongoing vibration of the neck 
inherent in that activity.  Hence, arthritis of the cervical 
spine and lumbar spine is based on trauma.  

Traumatic arthritis is rated on the basis of degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
Degenerative arthritis is rated under the former and current 
DC 5003, and the revised DC 5242.  Degenerative arthritis, in 
turn, is rated on the basis of limitation of motion of the 
cervical spine and the lumbar spine under the former 
criteria, and on the basis of the general rating formula for 
spinal disorders under the revised criteria. 

As to the cervical spine, a VA examination in March 2000 
disclosed that the veteran had 30 degrees of forward flexion 
of the cervical spine.  Reference was made to MRI findings 
indicating cervical spondylosis at C4-5.  A September 2002 
clinical entry from Dr. Hackman relates the veteran's history 
of neck pain and an electric shock-type sensation radiating 
down the arms; these symptoms reportedly started around 1988.  
In an October 2002 clinical entry, the physician indicates 
that a CT scan of the veteran's cervical spine showed a large 
C4-5 disc herniation with significant spinal cord 
compression.  Dr. Hackman performed an anterior C4-5 cervical 
diskectomy in December 2002.  

Dr. Hackman, in a May 2005 office note, relates that the 
veteran was found to be neurologically intact.  An MRI was 
interpreted as showing an excellent surgical result at C4-5.  
C5-6 had a very tiny bit of disc bulge, but no significant 
nerve root compression.  C3-4 had some more noticeable bulge 
bilaterally, a little worse on the left than the right.  
Options for managing symptoms were discussed, and the veteran 
indicated that symptoms were not yet bad enough for surgery; 
he was going to try anti-inflammatory medications.  

On VA examination in October 2005, the veteran's cervical 
spine exhibited 30 degrees of forward flexion.  There was 
moderate muscle spasm about the cervical spine associated 
with generalized tenderness.  All major muscle groups in both 
upper extremities were grade 5.  No atrophy was detected.  
The veteran had diminished sensation of the right little 
finger, left thumb, and index finger.  The left triceps 
reflex was normal.  All other deep tendon reflexes of the 
upper extremities appeared to be depressed.  

A review of the medical evidence going forward since the date 
of receipt of the claim for compensation benefits for a 
cervical spine disability, including cervical disc disease, 
demonstrates that the veteran has experienced recurrent neck 
pain, accompanied by radiation of pain down both arms.  
Limitation of flexion of the cervical spine was not 
accompanied by spasm on the examination in March 2000.  
However, other evidence of record shows that he had 
significant neck pain with motion, pain that had been present 
for several years and that became sufficiently severe to 
warrant cervical spine disc surgery in December 2002.  At the 
most recent VA rating examination in October 2005, the 
veteran again had limitation of cervical spine flexion to 30 
degrees, with limited motion now accompanied by some muscle 
spasm.  

Upon a review of the record, the Board is persuaded that a 
disability picture, more nearly approximating the criteria 
for assignment of a 20 percent evaluation on the basis of 
moderate limitation of motion of the cervical spine, under 
the former DC 5290, has been present since at least March 4, 
1999, the date of receipt of the claim.  However, absent 
findings of severe limitation of motion of the cervical spine 
at any time during the appeal period, criteria for a rating 
yet higher than 20 percent for the veteran's cervical spine 
disability, under the former DC 5290, have not been 
satisfied.  Additionally, at no time during the appeal period 
has there been objective evidence of forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  Hence, criteria for a rating 
yet higher than 20 percent, under the revised criteria for 
rating arthritis of the cervical spine, based on limitation 
of motion, have not been satisfied.  

The most recent VA examination revealed moderate spasm of 
muscles about the cervical spine.  To the extent that this 
finding is indicative of cervical strain, the Board notes 
that cervical strain is rated under the revised criteria 
under Diagnostic Code 5237.  Again, however, absent objective 
evidence of forward flexion of the cervical spine to 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine, an evaluation higher than 20 percent is not 
warranted for any cervical strain that may be present.  
Additionally, the former rating criteria did not have a 
diagnostic code for application to cervical strain; hence, 
that condition would have been rated to a closely analogous 
condition, in this instance, to limitation of motion of the 
cervical spine from arthritis, under DC's 5003-5010-5290.  38 
C.F.R. § 4.20.  And at no time during the appeal period has 
there been objective evidence of severe limitation of motion 
of the cervical spine.  

The medical evidence demonstrates that the veteran has 
degenerative changes involving disc spaces of the cervical 
spine, indicative of the presence of IVDS.  However, there is 
no clinical indication of significant impingement of spinal 
nerves supplying the lower extremities.  In this regard, Dr. 
Hackman, the veteran's neurosurgeon, pointed out in May 2005 
that diagnostic imaging of the cervical spine showed only a 
mild to moderate nerve root compression.  Further, the 
October 2005 VA examiner found excellent upper extremity 
motor power, with no more than moderate overall compromise of 
upper extremity sensory status.  In order to be entitled to a 
rating higher than 20 percent under the former criteria for 
evaluating IVDS at DC 5293, there must be severe symptoms of 
IVDS, manifested by recurring attacks, with little 
intermittent relief.  This has not been demonstrated at any 
time during the appeal period.  

In order to be entitled to a rating higher than currently 
assigned 20 percent evaluation for cervical spine IVDS under 
the revised DC 5243, based on the general rating formula for 
spinal disorders, there must be objective evidence of 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  And 
as previously mentioned, this has not been objectively 
demonstrated at any time during the appeal period.  As well, 
in order to be entitled to a rating higher than the 
currently assigned 20 percent for IVDS under the revised 
rating criteria based on incapacitating episodes, there must 
be a pattern of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  The medical evidence does not 
substantiate such a pattern of incapacitating episodes of 
IVDS, as defined at DC 5243.  

The Board has reviewed the entire evidence of record and 
finds that the 20 percent rating, which this Board decision 
now assigns for spondylosis of the cervical spine, effective 
March 4, 1999, reflects the most disabling this disorder has 
been since the beginning of the appeal period.  Thus, the 
Board concludes that a staged rating for the veteran's 
cervical spine disability is not warranted.  Fenderson, 
supra.  

As to the lumbar spine, there are clinical findings on the 
most recent VA rating examination in October 2005 showing 
that range of motion of the low back is as follows:  forward 
flexion 90 degrees, extension 30 degrees, right lateral 
bending 25 degrees, left lateral bending 35 degrees, right 
lateral rotation 45 degrees, and right lateral rotation 50 
degrees-total range of motion in degrees of the lumbar spine 
totals 275 degrees.  Earlier, on VA examination in March 
2000, the lumbar spine also exhibited 90 of forward flexion.  

In order to have been entitled to an evaluation higher than 
10 percent for arthritis under the former rating criteria, 
there must be objective evidence of moderate limitation of 
motion under DC 5292.  This has not been demonstrated.  In 
addition, in order to be entitled to an evaluation higher 
than the currently assigned 10 percent for arthritis under 
the revised criteria for evaluating spinal disorders, there 
must be objective findings of forward flexion of the lumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or combined range of motion of the lumbar spine not greater 
than 120 degrees.  This has not been demonstrated.  

Although the veteran asserts that he experiences lumbar 
muscle spasm, the most recent VA rating examination in 
October 2005 did not substantiate that assertion, nor was 
muscle spasm demonstrated on the VA examination in March 
2000.  However, to the extent that he may experience lumbar 
muscle spasm, that phenomenon is indicative of lumbosacral 
strain.  Lumbosacral strain is a condition that is rated 
under the former DC 5295 and the revised DC 5237.  In order 
to be entitled to a rating higher than 10 percent under the 
former criteria for evaluating lumbosacral strain, there must 
be objective findings of muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position.  This has not been demonstrated.  In order 
to be entitled to a rating higher than 10 percent under the 
revised criteria for evaluating lumbosacral strain, there 
must be objective findings of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis or reversed lordosis.  This has not 
been demonstrated.  In this regard, Dr. Barrow found that the 
veteran's gait and station were normal on examination in 
March 2003.  

The medical evidence demonstrates that the veteran has 
degenerative changes involving disc spaces of the lumbar 
spine, indicative of the presence of IVDS.  However, there is 
no clinical indication of significant impingement of spinal 
nerves supplying the lower extremities.  In this regard, 
physical examination by Dr. Barrow in August 2003 and by Dr. 
Kendrick in October 2004 disclosed that lower extremity motor 
and sensory status remained well preserved; there were no 
significant objective clinical indications of sciatic 
neuropathy/radiculopathy.  In order to be entitled to a 
rating higher than 10 percent under the former criteria for 
evaluating IVDS under DC 5293, there must be moderate 
symptoms of IVDS, manifested by recurring attacks.  This has 
not been demonstrated.  

In order to be entitled to a rating higher than currently 
assigned 10 percent evaluation for IVDS under the revised DC 
5243, based on the general rating formula for spinal 
disorders, there must be objective evidence of forward 
flexion of the lumbar spine greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion of the 
lumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis or reversed 
lordosis.  This has not been demonstrated.  As well, in 
order to be entitled to a rating higher than currently 
assigned 10 percent for IVDS under the revised rating 
criteria based on incapacitating episodes, there must be a 
pattern of incapacitating episodes of IVDS having a total 
duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  There medical evidence does not 
substantiate such a pattern of incapacitating episodes of 
IVDS as defined at DC 5243.  

The Board has taken note of the veteran's account of how pain 
limits function of the neck and lower back.  In this regard, 
he relates that he is a salesman and must use his car 
regularly, in order to do his job.  He reports that he 
experiences pain and stiffness of the lower back after 
sitting in his car and after driving for prolonged periods of 
time.  He points out that he finds it difficult to look over 
his shoulder, when driving, because of neck pain. He 
indicates he must be very careful with twisting and turning 
movements because of lower back pain.  He relates that 
squatting, lifting and prolonged standing are all activities 
that provoke low back pain.  

There is no dispute that the veteran experiences pain 
involving the neck and low back.  Indeed, pain involving the 
neck and low back has been elicited by several examiners 
during recent years.  However, on the most recent VA rating 
examination in October 2005, the examiner specifically 
determined that there was no increased loss of motion of the 
lumbar spine, after repeated use, due to pain, fatigue, 
weakness or lack of endurance.  

Further, as to the neck, the October 2005 VA examiner 
described the additional range of motion loss resulting from 
pain after repetitive use.  There was a 10- 15 percent 
increase in loss of motion of the cervical spine.  As 
previously noted, the October 2005 VA examiner found that the 
veteran had 30 degrees of forward flexion of the cervical 
spine.  An additional limitation of flexion of the cervical 
spine by 15 percent, to the nearest whole number, is 5 
degrees.  Thus, even taking account of additional range of 
motion loss from pain, the veteran still has forward flexion 
of the cervical spine to at least 25 degrees.  As previously 
noted, there is no demonstrable additional range of motion 
loss involving the lumbosacral spine.  

The additional range of motion loss of the cervical spine 
supports assignment of no more than the current 20 percent 
rating.  In all, the currently assigned 20 percent rating for 
cervical spine disability, as well as the currently assigned 
10 percent rating for a lumbosacral spine disability, take 
into account any additional range of motion loss from pain, 
weakened movement, excess fatigability or incoordination 
affecting any joint or joint group.  And in any event, 
functional loss due to pain is already contemplated by the 
revised rating criteria.  In all, an increased evaluation, 
based on pain or functional loss alone, is not warranted.  
The claimant is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

In granting a 20 percent rating for the veteran's cervical 
spine disability, effective March 4, 1999, the Board has been 
mindful of the doctrine of the benefit of doubt.  Further, in 
determining that a rating higher than 10 percent is not 
warranted for his lumbar spine disability, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against that claim, that doctrine is not applicable in the 
current appeal as to a higher rating for his lumbar spine 
disability.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

ORDER

An initial evaluation of spondylosis of the cervical spine at 
C4-C5, at 20 percent disabling, from March 3, 1999 to October 
20, 2005, is granted, subject to governing criteria 
pertaining to the payment of monetary awards.  

A subsequent evaluation of spondylosis of the cervical spine 
at C4-C5, at a rating higher than 20 percent disabling, since 
October 21, 2005, is denied.  

An increased evaluation of degenerative changes of the lumbar 
spine, currently rated as 10 percent disabling, is denied.  


REMAND

The veteran contends that his knees are painful and that he 
has episodes of swelling when the knees become filled with 
fluid.  He reports taking arthritis medication because of 
pain affecting the neck, low back and knees.  

When the veteran was most recently examined by VA in October 
2005, it was found that neither knee exhibited joint 
effusion, nor was joint line tenderness detected.  X-ray 
examination revealed blurring of the suprapatellar bursa 
bilaterally, suggestive of soft tissue swelling; however, 
there was no evidence of chondromalacia.  A large spur was 
seen inferior to the right patella.  Neither the examiner nor 
the radiologist made reference to the presence of a meniscal 
tear of either knee.  

A May 2006 report from W.L. Pinchback, Jr., M.D., of Surgical 
Specialists, indicates that the veteran had tenderness over 
the medial and lateral joint line of the right knee.  As 
well, he had no effusion of the left knee, but had marked 
subpatellar tenderness, particularly over the lateral patella 
facets; also noted was a very positive apprehensive side, 
when attempts were made to subluxate both patellas laterally.  
It was reported that diagnostic imaging revealed a medial 
meniscus tear of the right knee.  Also noted, per MRI, were 
severe osteoarthritic changes of the left knee involving the 
patella femoral joint with some osteophyte formation.  The 
assessment was chondromalacia involving both knees.  

In July 2006, the veteran underwent partial lateral and 
medial meniscectomies of the right knee for repair of torn 
cartilage.  The surgeon particularly noted that the veteran 
had a partial tear in the anterior cruciate ligament, which 
appeared to be an old tear.  The most recent medical report 
contained in the file is dated in August 2006 and reflects 
that the veteran had no complaints of knee pain at that time, 
but that he would have at least one additional follow-up 
visit.  In this report, the surgeon characterized both knees 
as "improving." 

Given the veteran's July 2006 knee surgeries, an up-to-date 
examination by VA would helpful in evaluating the current 
status of the veteran's bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain copies of records 
reflecting all treatment and examination 
for the veteran's knees subsequent to 
August 2006.

2.  After obtaining the records requested 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
disabilities involving the knees.  The 
examination should include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The claims folder 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


